Citation Nr: 0203026	
Decision Date: 04/04/02    Archive Date: 04/11/02

DOCKET NO.  97-29 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a rating in excess of 30 percent for chronic 
obstructive pulmonary disease (COPD), on appeal from the 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.  

This case arises before the Board of Veterans' Appeals 
(Board) from a rating decision of October 1996 from the 
Seattle, Washington, Regional Office (RO), which granted 
service connection for chronic obstructive pulmonary disease 
(COPD) and assigned a 10 percent disability evaluation.  
Subsequently, in a rating decision dated in July 1998, the RO 
increased the veteran's disability rating to 30 percent, 
effective January 13, 1996.

The Board notes that the 30 percent rating granted by the RO 
in July 1998 was not a full grant of all of benefits possible 
for the veteran's disability, and as the veteran has not 
specifically withdrawn his claim, the issue of entitlement to 
an increased rating for COPD is still pending.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

The veteran was afforded a hearing before a local RO hearing 
officer in October 1997.  The veteran was also afforded a 
hearing before the undersigned Board member, and signatory of 
this decision, at the RO in October 2001.  

The Board notes that at the outset of the above-mentioned 
October 2001 hearing, the veteran's accredited representative 
informed this Board member of the veteran's desire to 
withdraw the issue concerning his service connection claim 
for PTSD.  Hearing transcript (T.) 2.  Accordingly, that 
matter is not before the Board at this time.  38 C.F.R. §§ 
20.202, 20.204(b) (2001).

In addition, the Board notes that at the outset of the above-
mentioned October 1997 hearing held before a local RO hearing 
officer, the veteran's then accredited representative 
informed the hearing officer of the veteran's desire to 
withdraw the previously perfected issue concerning 
entitlement to service connection for stomach/digestive, 
liver, blood, gallbladder, bladder and renal disorders as a 
result of exposure to mustard gas.  Therefore, those matters 
are also not before the Board.  Id.  

FINDINGS OF FACT

1.  It has not been shown that the veteran's COPD was 
productive of more than moderate impairment prior to March 
18, 1997. 

2.  As of March 18, 1997, the evidence shows that the 
veteran's COPD is productive of severe impairment.  

3.  It has not been demonstrated that the COPD is productive 
of pronounced impairment, 

4.  Pulmonary function testing does not show FEV-1, FEV-
1/FVC, and DLCO at less than 40 percent of predicted; maximum 
exercise capacity of less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation); or cor 
pulmonale (right heart failure); or right ventricular 
hypertrophy; or pulmonary hypertension (shown by Echo or 
cardiac catheterization); or an episode or episodes of acute 
respiratory failure; or that outpatient oxygen therapy is 
required.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 
percent for chronic obstructive pulmonary disease prior to 
March 18, 1997, have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.97, Diagnostic Codes (DC) 6603 (1996); 
38 C.F.R. § 4.97 including Diagnostic Code 6603-6604 (2001).

2.  As of March 18, 1997, the criteria for a disability 
rating of 60 percent, but no more, for chronic obstructive 
pulmonary disease have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.97, Diagnostic Codes (DC) 6603 (1996); 
38 C.F.R. § 4.97 including Diagnostic Code 6603-6604 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that the current 
manifestations of his service-connected COPD are more severe 
than are represented by the presently assigned 
30 percent rating.  He asserts that he must stop one or two 
times while climbing one flight of stairs, after which he 
becomes very dyspneic.  Additionally, the veteran asserts 
that he suffers from shortness of breath while walking and 
that he must walk fairly slowly.  See VA respiratory 
examination report, dated in June 2001.  

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; then review the factual background of this case; and 
finally proceed to analyze the claim and render a decision.

Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2001).  In determining the disability 
evaluation, the VA must acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and explain the 
reasons and bases used to support its conclusion.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991). 

Specific schedular criteria

The provisions of 38 C.F.R. § 4.97, concerning the evaluation 
of pulmonary diseases, were revised effective October 7, 
1996.  See 61 Fed. Reg. 46,720 (1996). When a regulation 
changes during the pendency of a claim for VA benefits and 
the regulation substantively affects the claim, the claimant 
is entitled to resolution of his claim under the version of 
the regulation that is most advantageous to him. Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The RO has rated the veteran's COPD under the provisions 
governing the rating of pulmonary emphysema [Diagnostic Code 
6603], which was the applicable Code under the pre-October 
1996 criteria.  Under the new provisions, chronic obstructive 
pulmonary disease is rated under Diagnostic Code 6604.  The 
Board observes that while the RO has continued to rate the 
veteran's service-connected COPD pursuant to Diagnostic Code 
6603, under the current schedular criteria, discussed below, 
Diagnostic Code 6604 is now shown to concern the rating of 
COPD.  However, review of these respective rating codes shows 
that they are identical.  Thus, 38 C.F.R. § 4.96 (1996 and 
2001) (a single rating will be assigned under the diagnostic 
code which reflects the predominant disability with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation) is not 
applicable.  The criteria set forth in the aforementioned 
Diagnostic Codes are independent and disjunctive, in that a 
higher disability rating may be awarded upon the fulfillment 
of any individual criterion at each level.  See Johnson v. 
Brown, 7 Vet. App. 95 (1994).

Under the old, pre-October 7, 1996 criteria, a 30 percent 
disability rating under Diagnostic Code 6603, for pulmonary 
emphysema, was warranted for moderate impairment manifested 
by moderate dyspnea occurring after climbing one flight of 
steps or walking more than one block on a level surface, or 
by pulmonary function tests consistent with findings of 
moderate emphysema.  38 C.F.R. § 4.97, Diagnostic Code 6603 
(1996).  A 60 percent evaluation was warranted for severe 
impairment manifested by exertional dyspnea sufficient to 
prevent climbing one flight of steps or walking one block 
without stopping, or by ventilatory impairment of severe 
degree confirmed by pulmonary function tests with marked 
impairment of health.  A 100 percent evaluation was warranted 
for pronounced impairment that was intractable and totally 
incapacitating with dyspnea at rest, or marked dyspnea and 
cyanosis on mild exertion; the severity of the emphysema was 
confirmed by chest X-rays and pulmonary function tests.  

Under the current schedular criteria, effective October 7, 
1996, a 30 percent evaluation for pulmonary emphysema is 
warranted when pulmonary function tests show a forced 
expiratory volume in one second (FEV-1) of 56- to 70-percent 
of predicted; or show the ratio of forced expiratory volume 
in one second to forced vital capacity (FEV-1/FVC) of 56- to 
70-percent of predicted; or show a diffusion capacity of the 
lung for carbon monoxide by the single breath method (DLCO 
(SB)) of 56- to 65-percent of predicted.  38 C.F.R. § 4.97, 
Diagnostic Code 6603 (2001).  A 60 percent evaluation is 
warranted when pulmonary function tests show an FEV-1 of 40- 
to 55-percent of predicted; or show an FEV-1/FVC of 40- to 
55-percent of predicted; or show a DLCO (SB) of 40- to 55-
percent of predicted; or when there is maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 100 percent evaluation is warranted when pulmonary 
function tests show an FEV-1 of less than 40 percent of 
predicted; or an FEV-1/FVC of less than 40 percent of 
predicted; or show a DLCO (SB) of less than 40 percent of 
predicted; or when there is maximum exercise capacity of less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation); or when there is cor pulmonale 
(right heart failure); or when there is right ventricular 
hypertrophy; or when there is pulmonary hypertension (shown 
by Echo or cardiac catheterization); or when there is an 
episode or episodes of acute respiratory failure; or when 
outpatient oxygen therapy is required.  

The pulmonary function results to be applied for rating 
purposes are those obtained post therapy, or after 
bronchodilation according to the preambulatory material that 
appeared with the publication of the revised criteria.  61 
Fed. Reg. 46723, 46724 (Sept. 5, 1996).

Duty to Assist

There has been another significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099- 2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his claim and specifically 
addressed the applicability of the VCAA by correspondence 
dated in the April 2001 supplemental statement of the case.  
Moreover, the veteran has been accorded several examinations 
in relation to this case, and those examinations sufficiently 
address all of the regulatory criteria necessary to make an 
equitable decision in this case.  Further, the veteran has 
not identified any pertinent evidence that is not of record.  
Thus, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, and that 
no additional assistance to the veteran is required based on 
the facts of this case.

In the present case, the Board also notes that the RO 
evaluated the veteran's claim under the old regulations in 
making its rating decision in October 1996.  However, review 
of the March 1997 statement of the case and July 1998 
supplemental statement of the case (SSOC) indicates that the 
veteran's service-connected COPD was evaluated using both the 
old and the new regulations.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

In evaluating the severity of a particular disability, it is 
essential to consider its entire history.  38 C.F.R. §§ 4.1; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Factual background

On VA examination in January 1949, the respiratory system was 
normal.  A private chest X-ray dated in December 1982 
revealed unchanging small emphysematous bulla of the left 
lower lobe.  Private medical records dated in February and 
March 1983 demonstrate no pulmonary abnormality. 

A private X-ray dated in March 1987 showed an impression of a 
question of a 2-centimeter (cm) mass or node in the right 
suprahilar region with some adjacent atelectasis or 
infiltrate seen best on the lateral film above the major 
fissure.  There was some scarring of the left costophrenic 
angle.  Neoplastic mass was ruled out in April 1987.  In 
November 1987, the impression was acute bronchitis and 
fibrotic change in the right upper lobe posteriorly.  The 
veteran was admitted for hospitalization in December 1987 for 
bronchoscopy and bronchial washings.  The impression of the 
bronchoscopist was that the examination was relatively 
normal.  

Private outpatient treatment records dated in November 1990, 
June 1992 and May 1993 indicate that the lungs were clear to 
auscultation and percussion throughout.  In January and 
February 1994, private examination revealed that the lungs 
were clear to auscultation and percussion throughout.  A VA 
chest X-ray dated in January 1995 showed some bronchial wall 
thickening to suggest bronchitis.  

A VA chest X-ray dated in July 1996 showed focal linear 
interstitial changes of the right upper lung.  On VA 
examination in that month, the veteran stated that over the 
years he developed shortness of breath and cough.  Rarely did 
the cough rise to any phlegm or hemoptysis.  He reported 
having shortness of breath on moving fast and on exertion.  
Walking less than 1/2 mile caused shortness of breath.  

On examination, he appeared healthy looking for his age.  His 
chest looked barrel-shaped.  The lungs were clear to 
auscultation and percussion.  There was no coughing or 
shortness of breath.  The pertinent impression was history of 
shortness of breath on exertion and some cough, which did not 
conform to chronic bronchitis by definition.  There was no 
morning sputum expectoration.  Rule out interstitial lung 
disease.        

Pulmonary function testing conducted in July 1996 was 
interpreted as showing a mild obstructive lung defect.  
During the series of tests, the veteran's spirometry, 
including FEV-1 and FEV- 1/FVC was tested at 67 percent and 
77 percent, respectively.  His diffusion, including DLCO, was 
also tested, at 59 percent.  The examiner noted that the 
reduction in DLCO was not explained by COPD since it was not 
severe enough.   

Service connection was granted for COPD in an October 1996 VA 
rating decision.  A 10 percent disability rating was assigned 
under DC 6603.

The veteran underwent a VA examination on March 18, 1997.  
During the examination, he reported having to stop one to two 
times if he climbed one flight of stairs.  He was able to 
walk slowly (about 50 yards), but had to stop to get his 
breath at that point.  Upon clinical examination, there were 
diminished breath sounds of the lung fields and increased 
tympany with an increased AP diameter compatible with 
significant COPD.  No rales, wheezes or rhonchi were audible.  
There was no peripheral edema.  The pertinent diagnosis was 
COPD.  

A VA chest X-ray in June 1997 showed that the lungs appeared 
mildly hyperinflated.  Overall lung markings appeared 
increased, suggestive of chronic interstitial lung changes.  
Central infrahilar peribronchial changes were also noted.      

The veteran testified at a personal hearing in October 1997.  
The veteran stated that he was short of breath; he was able 
to walk 1 - 1 1/2 blocks before he had to stop.  T. 8.  The 
veteran did not take medication or use an inhaler for his 
respiratory disorder.  T. 9.  He also indicated that he woke 
at night feeling short of breath.  T. 10.   

Pulmonary function testing conducted in January 1998 was 
interpreted as showing a mild obstructive lung defect.  FEV-1 
was tested at 66 percent, post-bronchodilation. DLCO was also 
tested at 69 percent.

On VA respiratory examination in January 1998, the veteran 
reported significant shortness of breath.  He stated that he 
was able to walk about one block, at which time he had to 
stop because of dyspnea.  On physical examination, the 
veteran ambulated without difficulty.  He had an increase in 
his AP diameter, which was considerable.  The lung fields had 
marked diminution in breath sounds, but they were audible and 
clear.  The pertinent assessment was obstructive airway 
disease, probably severe.  Following PFT, the examiner's 
findings included mild obstructive airways disease in the 
larger airways progressing to severe in the smaller airways, 
which partially reversed after bronchodilation.  DLCO was 
considered normal when corrected for alveolar volume.  

The veteran was afforded additional VA respiratory 
examination in November 1998.  The examiner stated that the 
claims file was available for review.  The veteran reported 
increasing shortness of breath.  His cough was productive, 
without hemoptysis.  He was able to climb about 1/2 to 3/4 of 
a flight of stairs; then he had to stop because of dyspnea.  
On physical examination, there was marked diminution of 
breath sounds, and there was increased tympany to percussion 
of the lungs.  The lungs were otherwise clear, without 
wheezing, rales or rhonchi.  The assessment was clinically 
severe COPD.  

PFT was ordered at that time, and it showed moderate 
obstructive pulmonary disease with good small airway 
reversibility.  There was a mild decrease in DLCO, which was 
within normal limits when corrected for alveolar volume.  

The veteran was afforded a VA respiratory examination in June 
2001.  He reported increasing dyspnea on exertion and 
increasing bronchitis.  Sputum was usually light yellow or 
clear.  The veteran stated that he coughed frequently 
throughout the day.  Hemoptysis was denied.  He reported that 
climbing one flight of stairs got him very dyspneic, and he 
had to stop at least once or twice due to shortness of 
breath.  He also mentioned that shortness of breath occurred 
while walking level, so he walked fairly slowly.  

On physical examination, the veteran was able to mount and 
dismount the examining table without difficulty.  The lungs 
had diminished breath sounds, without wheezes, rales or 
rhonchi.  Diaphragms seemed to be moving bilaterally but the 
vital capacity was diminished.  The heart was at the upper 
limits of normal in size but it was still considered normal.  
The assessment was chronic obstructive bronchitis, probably 
severe.       

Pulmonary function testing conducted at the time was 
interpreted as showing moderately severe obstructive 
pulmonary disease, with no impressions after bronchodilation.  
During the series of tests, the veteran's FEV-1 was tested at 
58 percent of predicted, pre-bronchodilation.  There was a -
11 percent change, noted to be 51 percent of predicted, after 
bronchodilation.  FEV- 1/FVC was 59 percent, actual, pre-
bronchodilation, and 57 percent after bronchodilation. 

The veteran testified at a hearing before a member of the 
Board in October 2001.  The veteran stated that he currently 
used an inhaler about 3-4 times per week that he had been 
prescribed.  T. 4.  

Analysis

After a review of the evidence, the Board concludes that no 
more than a 30 percent rating for the service-connected COPD 
was warranted from the date of claim (January 13, 1996) 
through March 18, 1997 under the old or new criteria of 
38 C.F.R. § 4.97, Diagnostic Codes 6603 or 6604.   As noted 
above, the rating criteria changed during the pendency of the 
veteran's appeal.  When amended regulations expressly state 
an effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas.  38 U.S.C.A. § 5110(g); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  
Therefore, prior to October 7, 1996, the Board may apply only 
the previous version of the rating criteria.  As of October 
7, 1996, the Board must apply whichever version of the rating 
criteria is more favorable to the veteran.

The Board concluded above that in either case, the regulatory 
criteria pertinent to the timeframe prior to March 18, 1997 
do not provide a basis for a rating in excess of 30 percent 
for COPD.  Initially, the Board finds that, prior to March 
18, 1997, not more than moderate impairment from COPD is 
shown; this is consistent with the assigned 30 percent 
evaluation.  38 C.F.R. § 4.97 (1996).  For example, the 
medical records between November 1990 and January 1995 show 
either normal lungs or only the suggestion of bronchitis.  
Clearly, these findings are not indicative of severe COPD.  
Subsequently, on VA examination in July 1996, PFT revealed 
"mild" obstructive defect, which does not rise to the level 
of the severe degree required by 38 C.F.R. § 4.97, DC 6603.  
Further, the veteran at that time described shortness of 
breath on exertion, as opposed to the exertional dyspnea 
sufficient to prevent climbing one flight of steps or walking 
one block without stopping.  Id.  Additionally, the examiner 
did not describe a marked impairment of health relative to 
COPD.  Therefore, the Board finds that the necessary criteria 
for a rating higher than 30 percent under the "old" rating 
criteria were not met prior to March 18, 1997.  Id.  

The Board also cannot conclude that a rating higher than 30 
percent under the regulations as of October 7, 1996 is in 
order.  Prior to March 18, 1997, the veteran's PFT showed 
FEV-1 and FEV- 1/FVC was tested at 67 percent and 77 percent, 
respectively.  His DLCO was tested at 59 percent.  These 
findings fall short of the results needed for a rating in 
excess of 30 percent.  That is, a 60 percent evaluation is 
warranted when pulmonary function tests show an FEV-1 of 40- 
to 55-percent of predicted; or show an FEV-1/FVC of 40- to 
55-percent of predicted; or show a DLCO (SB) of 40- to 55-
percent of predicted.  Accordingly, a disability rating 
higher than 30 percent is not appropriate under 38 C.F.R. 
§ 4.97, DC 6603-6604 (2001).  

The Board further finds that the evidence supports the 
assignment of an evaluation of 60 percent as of March 18, 
1997.  The medical evidence on that date indicates that the 
veteran complained of significant shortness of breath and 
that he was required to stop one or two times if he climbed 
one flight of stairs.  This evidence of increased disability 
is corroborated by medical findings in the record, including 
significant COPD (VA examination March 1997), probably severe 
COPD (January 1998), and clinically severe COPD (November 
1998).  Additionally, the veteran's reports of exertional 
dyspnea associated with the climbing of one flight of stairs 
remained consistent since March 1997.  As of the most recent 
VA examination in June 2001, he again reported that climbing 
stairs got him very dyspneic; the final assessment was 
probably severe COPD.  Given the medical assessments that 
tend to show severe COPD in conjunction with the veteran's 
reports regarding shortness of breath, the Board concludes 
that the veteran's symptomatology most closely approximates 
the criteria for a 60 percent evaluation as of March 18, 1997 
under the old rating criteria.  38 C.F.R. § 4.7 (2001) (Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned).  

The Board is unable to find, however, that a rating in excess 
of 60 percent is appropriate under either the old or new 
criteria for COPD from March 18, 1997.  The medical evidence 
does not show any findings by way of clinical examination or 
PFT that demonstrate a pronounced impairment from COPD.  
Additionally, it has not been indicated that the veteran's 
COPD is intractable and totally incapacitating, with dyspnea 
at rest or marked dyspnea and cyanosis on mild exertion.  
Given the absence of these findings, the criteria for a 100 
percent evaluation are not met under the old rating criteria.  
38 C.F.R. § 4.97, DC 6603 (1996).

Similarly, a 100 percent rating is not in order under the new 
criteria.  A 100 percent evaluation is warranted when 
pulmonary function tests show an FEV-1 of less than 40 
percent of predicted; or an FEV-1/FVC of less than 40 percent 
of predicted; or show a DLCO (SB) of less than 40 percent of 
predicted; or when there is maximum exercise capacity of less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation); or when there is cor pulmonale 
(right heart failure); or when there is right ventricular 
hypertrophy; or when there is pulmonary hypertension (shown 
by Echo or cardiac catheterization); or when there is an 
episode or episodes of acute respiratory failure; or when 
outpatient oxygen therapy is required.  The various PFT have 
not yielded results which more nearly approximate those for 
the 100 percent rating.  Additionally, the medical reports do 
not demonstrate any findings such as cor pulmonale or the 
need for outpatient oxygen therapy.  Consequently, a 100 
percent rating is not warranted.  38 C.F.R. § 4.97 (2001).      

In conclusion, the evidence establishes that, on January 13, 
1996 through March 17, 1997, the service-connected COPD was 
shown to have been 30 percent disabling. On March 18, 1997, 
the service-connected COPD was shown to be 60 percent 
disabling.

The Board concludes by noting that although the decision 
herein included consideration of the Court's decision in 
Fenderson, supra, the veteran has not been prejudiced by such 
discussion.  He has been advised of the laws and regulations 
pertinent to disability evaluation of COPD.  He has also been 
afforded several examinations and opportunity to present 
argument and evidence in support of his claim.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-394 (1993).  In deciding the 
claim, the Board has considered all the evidence, to include 
the service medical records and the records of post-service 
medical treatment to date consistent with the Court's 
decision in Fenderson.


ORDER

A rating in excess of 30 percent for the service-connected 
COPD is denied prior to March 18, 1997. 

A rating of 60 percent for the service-connected COPD is 
granted as of March 18, 1997, subject to the regulations 
controlling the disbursement of VA monetary benefits.


		
	M. SABULSKY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



